Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 9, and 16 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 09/30/2020, at best the prior arts of record disclose, specifically for claim 1: 
Santoro (US 20030020671 A1) discloses A terminal device, comprising: a memory; and a processor coupled to the memory and configured to (Figs. 1-27; abs.,[0055], [0019-0020]): acquire a first desktop widget framework of a desktop widget, wherein the first desktop widget framework is configured to hold at least two desktop widget units, and wherein the first desktop widget framework comprises at least two desktop widget configuration areas (Figs. 1-27; [0053], [0092], [0110-0112], [0078]), wherein the first desktop widget unit maps to a first application program (Figs. 1-27; [0089], [0077-0078]); position the first desktop widget unit in a first specified desktop widget configuration area (Figs. 1-27; [0112])
Roth (US 20120169768 A1) discloses control, based on a first movement operation performed on a first desktop widget unit of the at least two desktop widget units, the first desktop widget unit to move along a movement track of the first movement operation; position the first desktop widget unit in a first specified desktop widget configuration area when the first movement operation ends, wherein the first specified desktop widget configuration area is a blank desktop widget configuration area in which the first movement operation is located when the first movement operation ends (Figs. 1-17; [0120-0123], [0114], [0087], [0089]), present a delete option and perform, responsive to a operation, a deleting operation on multiple desktop 
 Kim (US 20120046079 A1) discloses present a delete option in the at least two desktop widget configuration areas responsive to a first tap operation within one of the at least two desktop widget configuration areas; and perform, responsive to a second tap operation on the option, a operation on multiple desktop widget units in each of the at least two desktop widget configuration areas (Figs. 1-14; [0099], [0107-0108], [0103])
Jeon (US 20130125043 A1) discloses responsive to a first tap operation, perform, responsive to a second tap operation on the delete option, a deleting operation on multiple units in each of the at least two configuration areas (Figs. 1-8; [0056-0057])
In addition to the applicants arguments/remarks submitted on 09/30/2020, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9, and 16 as a whole.
Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143